02-11-494-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-11-00494-CR
 
 



Patricia Ann Thomas


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
 
FROM Criminal
District Court No. 1 OF Tarrant COUNTY
----------
 
MEMORANDUM
OPINION[1]
----------
          Appellant
waived her constitutional and statutory rights, judicially confessed to
committing theft, and was convicted of that offense.  The trial court signed a
certification of appellant’s right to appeal, stating that this “is a
plea-bargained case and the defendant has NO right of appeal.”   See
Tex. R. App. P. 25.2(a)(2), (d).  Nonetheless, appellant filed a pro se notice
of appeal.  By letter, we notified appellant that unless she filed, before
November 21, 2011, a response showing grounds for continuing the appeal, the
appeal could be dismissed.  See Tex. R. App. P. 25.2(d), 44.3. 
Appellant filed a response in which she requested that we dismiss the appeal.  In
accordance with the trial court’s certification, we dismiss the appeal for want
of jurisdiction.  See Tex. R. App. P. 25.2(a), (d), 43.2(f); Chavez
v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).
 
                                                                             PER
CURIAM
 
 
PANEL: 
Livingston, C.J.; Dauphinot and Gardner, JJ.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  February 2, 2012




[1]See Tex. R. App. P. 47.4.